Order entered November 27, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00595-CR

                           JAMES EDWARD GRUMBLES, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the County Criminal Court No. 2
                                      Dallas County, Texas
                             Trial Court Cause No. MB10-69593-B

                                           ORDER
        The Court REINSTATES the appeal.

        On October 15, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 26, 2013, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 15, 2013 order requiring findings.

        We GRANT the November 26, 2013 extension motion and ORDER appellant’s brief

filed as of the date of this order.

        In his brief, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.
        Accordingly, we ORDER the Dallas County Clerk to file, within FIFTEEN DAYS of

the date of this order, a supplemental clerk’s record containing a detailed itemization of the costs

assessed in this case, including but not limited to, specific court costs, fees, and court appointed

attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bill shall be signed by the officer who charged the cost or the officer who is entitled to receive

payment for the cost. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to John

Warren, Dallas County Clerk; the Dallas County Clerk’s Office, Criminal Records Division; and

to counsel for all parties.




                                                     /s/     DAVID EVANS
                                                             JUSTICE